       Case 17-20189                 Doc 128           Filed 01/23/21              Entered 01/24/21 00:20:49                        Page 1 of 4
                                                              United States Bankruptcy Court
                                                                  District of Connecticut
In re:                                                                                                                 Case No. 17-20189-jjt
Christine A. Nunes                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0205-2                                                  User: lwatson                                                               Page 1 of 3
Date Rcvd: Jan 21, 2021                                               Form ID: zoomclrk                                                         Total Noticed: 40
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 23, 2021:
Recip ID                   Recipient Name and Address
db                     +   Christine A. Nunes, 184 Hollister Street, Manchester, CT 06042-3271
cr                     +   U.S. Bank Trust National Association, as Trustee o, 7114 E. Stetson Drive, Suite 250, Scottsdale, AZ 85251-3264
8690651                +   Beneficial Financial, 26525 N Riverwoods Blvd, STE 100, Mettawa, IL 60045-3439
8690652                +   Big Y Prevention Dept, PO Box 7840, 2145 Roosevelt Ave, Springfield, MA 01104-1650
8749899                    CAPITAL ONE, N.A., C/O BECKET AND LEE LLP, PO BOX 3001, MALVERN PA 19355-0701
8690659               +    Fact LLC, 130 Old Town Rd, Vernon Rockville, CT 06066-2322
8690654              ++    GREENTREE SERVICING LLC, BANKRUPTCY DEPARTMENT, P O BOX 6154, RAPID CITY SD 57709-6154 address filed with
                           court:, Conseco Finance, 300 Landmark Towers, 345 St Peter Street, Saint Paul, MN 55102
8690660                +   Hunt Leibert & Jacobson PC, 50 Weston Street, Hartford, CT 06120-1504
8690661                +   ICS Systems, P.O. Box 64378, 444 Highway 96 East, St. Paul, MN 55127-2557
8690664                +   Liberty Point Corporation, 5635 N Scottsdale Rd, Ste 100, Scottsdale, AZ 85250-5903
8690665                +   London & London, 48 Christian Lane, Newington, CT 06111-5437
8690667                +   Northeastern Credit Services, 117 Hartford Turnpike, Tolland, CT 06084-2819
8690668                    One Advantage LLC, PO Box 025437, Miami, FL 33102-5437
8690670                +   QCS, PO Box 4699, Petaluma, CA 94955-4699
8690671                    Rab Peformance Recoveries, 19 Forest Avenue, Paramus, NJ 07652
8690672                +   Secr. of Housing & Urban Devel, US Attorney General Office, 450 Main Street, Hartford, CT 06103-3022
8690673                    T-Mobile, c/o Bay Area Credit Service, 50 Airport Parkway Suite 100, San Jose, CA 95110
8690674                +   Town of Manchester, Water Department, 41 Center Street, PO Box 191, Manchester, CT 06045-0191
8776333                +   Town of Manchester-Tax Dept., 41 Center Street, PO Box 191, Manchester, CT 06045-0191
9244773                +   U.S. Bank Trust N.A., as Trustee of the Igloo, c/o Derek A. Castello, Esq., Demerle Hoeger LLP, 10 City Square, 4th Floor, Boston, MA
                           02129-3740
9241745                +   U.S. Bank Trust NA, as Trustee of the Igloo, c/o Derek A. Castello, Demerle Hoeger LLP, 10 City Square, 4th Floor, Boston, MA
                           02129-3740
8852543                +   U.S. Bank Trust National Association, c/o BSI Financial Services, 1425 Greenway Drive, Ste 400, Irving, TX 75038-2480
9113135                +   U.S. Bank Trust National Association, as Trustee, c/o Stephanie E. Babin, Esq., Sassoon and Cymrot, LLP, 84 State Street, Suite 820,
                           Boston, MA 02109-2210
8690676                +   Unifund Corporation, 10625 Techwoods Circle, Cincinnati, OH 45242-2846
8755484                    Wilmington Trust National Assoc., solely as trustee for VM Trust Series 2, c/o Shellpoint Mortgage Servicing, PO BOX 10826, Greenville,
                           SC 29603-0826
8690677                    Wydham Vacation Resorts, PO Box 98940, Las Vegas, NV 89193-8940

TOTAL: 26

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                Date/Time                                    Recipient Name and Address
8695267                    Email/PDF: EBN_AIS@AMERICANINFOSOURCE.COM
                                                                     Jan 21 2021 18:42:32                         American InfoSource LP as agent for, T
                                                                                                                  Mobile/T-Mobile USA Inc, PO Box 248848,
                                                                                                                  Oklahoma City, OK 73124-8848
8690653                + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jan 21 2021 18:41:59      Capital One Bank, 4851 Cox Road, Glen Allen,
                                                                                                                  VA 23060-6293
8690655                + Email/Text: convergent@ebn.phinsolutions.com
                                                                                        Jan 21 2021 18:28:00      Convergent, 800 SW 39th Street, Pox 9004,
       Case 17-20189               Doc 128           Filed 01/23/21           Entered 01/24/21 00:20:49                      Page 2 of 4
District/off: 0205-2                                               User: lwatson                                                          Page 2 of 3
Date Rcvd: Jan 21, 2021                                            Form ID: zoomclrk                                                    Total Noticed: 40
                                                                                                            Renton, WA 98057-4927
8690656               + Email/Text: bankruptcy_notifications@ccsusa.com
                                                                                   Jan 21 2021 18:29:00     Credit Collection Service, 725 Canton St,
                                                                                                            Norwood, MA 02062-2679
8690657               + Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Jan 21 2021 18:42:04     CreditOne Bank, PO Box 98873, Las Vegas, NV
                                                                                                            89193-8873
8690662                  Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                   Jan 21 2021 18:41:57     JPMorgan Chase Bank, 7757 Bayberry Rd,
                                                                                                            Jacksonville, FL 32256
8690663                  Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Jan 21 2021 18:28:00     Kohl's, PO Box 3043, Milwaukee, WI 53201-3043
8737463               + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Jan 21 2021 18:28:00     MIDLAND FUNDING LLC, PO BOX 2011,
                                                                                                            WARREN, MI 48090-2011
8690666               + Email/Text: bankruptcydpt@mcmcg.com
                                                                                   Jan 21 2021 18:28:00     Midland Funding LLC, 2365 Northside Driver,
                                                                                                            Suite 300, San Diego, CA 92108-2709
8690669                  Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Jan 21 2021 18:42:56               Portfolio Recovery, Attn: Bankruptcy, Po Box
                                                                                                            41067, Norfolk, VA 23541
8700599               + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                        Jan 21 2021 18:41:05                PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
8801535               + Email/Text: mary@rabperformance.com
                                                                                   Jan 21 2021 18:29:00     RAB Performance Recoveries, LLC, 700
                                                                                                            KINDERKAMACK ROAD, SUITE 211,
                                                                                                            ORADELL, NJ 07649-1533
8700820               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   Jan 21 2021 18:41:54     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021
8690675                  Email/Text: CollectionsCompliance@firstdata.com
                                                                                   Jan 21 2021 18:29:00     TRS Recovery Services, 14141 SW Freeway,
                                                                                                            Sugar Land, TX 77478

TOTAL: 14


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            U.S. Bank Trust National Association, as Trustee o
cr              *+            Synchrony Bank, c/o PRA Receivables Management, LLC, P.O. Box 41021, Norfolk, VA 23541-1021
8690658         ##            Ditech Financial LLC, 7360 SOuth Kyrene Road, Tempe, AZ 85283-4583

TOTAL: 1 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 23, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 21, 2021 at the address(es) listed
below:
       Case 17-20189        Doc 128           Filed 01/23/21              Entered 01/24/21 00:20:49                        Page 3 of 4
District/off: 0205-2                                         User: lwatson                                                              Page 3 of 3
Date Rcvd: Jan 21, 2021                                      Form ID: zoomclrk                                                        Total Noticed: 40
Name                      Email Address
Derek A. Castello
                          on behalf of Creditor U.S. Bank Trust National Association as Trustee of the Igloo Series III Trust as serviced by BSI Financial
                          Services bankruptcy@dhnewengland.com, dcastello@dhnewengland.com

Jonathan G. Cohen
                          on behalf of Debtor Christine A. Nunes jgcohen@yahoo.com r46021@notify.bestcase.com

Patrick Crook
                          on behalf of Trustee Molly T. Whiton pcrook@ch13rn.com

Patrick Crook
                          on behalf of Trustee Roberta Napolitano pcrook@ch13rn.com

Roberta Napolitano
                          notices@ch13rn.com rnapolitano13@ecf.epiqsystems.com

Roberta Napolitano
                          on behalf of Trustee Roberta Napolitano rnapolitano@ch13rn.com rnapolitano13@ecf.epiqsystems.com

Stephanie E. Babin
                          on behalf of Creditor U.S. Bank Trust National Association as Trustee of the Igloo Series III Trust as serviced by BSI Financial
                          Services SBabin@DHNewEngland.com,
                          Bankruptcy@DHNewEngland.com;RDemerle@DHNewEngland.com;sbabinecf@gmail.com

U. S. Trustee
                          USTPRegion02.NH.ECF@USDOJ.GOV


TOTAL: 8
  Case 17-20189             Doc 128   Filed 01/23/21       Entered 01/24/21 00:20:49             Page 4 of 4

                          United States Bankruptcy Court
                                   District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                            January 21, 2021


In re:
         Christine A. Nunes                                                           Case Number: 17−20189
         Debtor*                                                                      Chapter: 13




                        Clerk's Notice of ZoomGov Instructions Regarding Scheduled Hearing


The scheduled hearing or conference before the Honorable James J. Tancredi on March 18, 2021 will be conducted
over the ZoomGov platform.

If you are the debtor, CM/ECF Filer, or CM/ECF User and will be participating in the above scheduled hearing, at
least THREE business days before the scheduled hearing, you must contact the Clerk's Office for instructions to
connect to the ZoomGov remote hearing by sending an email to the following court email address:
CalendarConnect_HTD@ctb.uscourts.gov. If you do not have an email address, you may call the Clerk's Office at
(860)240−3675 for the instructions.

PUBLIC ACCESS TO REMOTE HEARING−LISTEN ONLY: If you are not a Remote Hearing Participant
but would like to listen to the hearing, please use the court hearing conference line at 1−877−336−1839 and input the
Access Code: 8852665 when prompted.

Dated: January 21, 2021
                                                                                    For the Court


                                                                                    Pietro Cicolini
                                                                                    Clerk of Court

United States Bankruptcy Court                                                Tel. (860) 240−3675
District of Connecticut                                                       VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                    * Voice Case Information System
Hartford, CT 06103                                                            http://www.ctb.uscourts.gov
                                                                              Form zoomclrk − lbw
